DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

The amendment filed on 06/22/2022 has been acknowledged. 

Amendment Summary
Claims 39, 41-58 are amended. 
Claims 1-38 and 40 are canceled.

Allowable Subject Matter
Claims 39, 41-58 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 39 and 57 are allowable in view of primary reference Dao (US 2018/0199398 A1), considered to be closed to the applicant subject matter and does not teach the amended limitations.


Therefore, Claims 39 and 41-58 are considered novel and non-obvious and are therefore allowed.

 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Starsinic (US 2013/0203412 A1).

The difference between the application and Starsinic (US 2013/0203412 A1) is that Starsinic does not teach about PDU session establishment that include the capillary device user identity through NAS request.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646